3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 4 and 6-10, canceled claims 1-3, and added new claims 11-14 in the amendment filed on 3/23/2021. Claims 4-14 are currently pending in the present application.

Response to Arguments
Applicant’s arguments filed on 3/23/2021 with respect to claims 4-14 have been considered but they are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, 9, 10, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4, 9 and 10 recite the limitations of “select a naming rule to be applied, based on the determination result” and “select a plurality of naming rules, based on the determination result” which render the claims indefinite because it is unclear as whether the “determination result” is referred to as the “determine a naming rule…”, “determine the file name…”, or “determine identity in format”. Correction is respectfully required.

	Claims 6, 13 and 14 recite the limitation of “select a naming rule to be applied, based on the determination result” which renders the claims indefinite because it is unclear as whether the “determination result” is referred to as the “determine a naming rule…”, “determine the file name…”, or “determine identity in format”. Correction is respectfully required.

	Note, the dependent claims are also rejected because they depend on their parent claims.

Allowable Subject Matter
Claims 4-14 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
in combination withal other features in the claim):
“select a plurality of naming rules, based on the determination result;
determine a plurality of file names in accordance with each of the selected plurality of naming rules; and
display the determined plurality of file names as candidate file names”, as recited in the independent claims 4, 9 and 10; and
“extract a character string from the electronic file for the document;
delete one or some characters from the extracted character string in accordance with a predetermined deletion rule; and
determine the identity based on the character string in which the one or some characters are deleted”, as recited in the independent claims 6, 13 and 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        3/31/2021